DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Continuation Application
This application is a continuation application (“CON”) of U.S. App# 15364808, now U.S. Pat# 10344450. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is 

Priority
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/3/19 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 11, 14-18 and 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because of the similarity and obvious variants between the two claim sets. The correspondence between the claims of the instant application the US Patent No. 1034450 are listed in the table below.
Instant Application
US Pat 10344450
claim 1
claim 1
claim 2
claim 21
claim 3
claim 1
claim 4
claim 21
claim 5
claim 22
claim 6
claim 4
claim 10
claim 1
claim 11
claim 20
claim 14
claim 1
claim 15
claim 13
claim 16
claim 7
claim 17
claim 20
claim 18
claim 9
claim 20
claims 1 and 20



Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 USC 103 as being unpatentable over US20150142276 ("Wu") in view of US20120327261 ("Tafazoli Bilandi")

Claim 1
Wu discloses a detection system (abstract) comprising: 
a work machine (abstract); 
one or more cameras configured to capture images of areas surrounding the work machine (0053 camera); 
a processor configured to analyze the images captured by one or more of the cameras and determine whether any captured image includes a characteristic of one or more objects that are situated within a previously defined zone within one or more of the areas (0039, 0122 image analysis unit 43 analyzes the obtained image to perform extracting of a human body from the image. The extracting of the human body can be performed by the extracting a characteristic shape of a human body's outline., 0123 determines the emergency level based on the position information of the obstacle which is input from the position calculation unit 33 and the position information of the human body which is input from the image analysis unit 43. For example, if a human body is detected within the first monitoring region 5, the emergency level is designated as the level E); and 
a safeguard system controlled by the processor that sends one or more hazard signals if the characteristic of any one or more of the objects is within the zone (0122 image analysis unit 43 analyzes the obtained image to perform extracting of a human body from the image. The extracting of the human body can be performed by the extracting a characteristic shape of a human body's outline., 0123 determines the emergency level based on the position information of the obstacle which is input from the position calculation unit 33 and the position information of the human body which is input from the image analysis unit 43. For example, if a human body is detected within the first monitoring region 5, the emergency level is designated as the level E).
Wu fails to disclose that the zone is three-dimensional. However, Wu does disclose determining if an object characteristic is within a zone (0039, 0122). Furthermore, Tafazoli Bilandi teaches a work machine system including detection of objects within a zone, wherein the zone is three-dimensional (0078 Each of the sensors 120-130 is operable to generate a proximity signal in response to detecting an object 134 (such as a haul truck or other mining equipment) within a coverage region of the sensor. In general the sensors 120-130 have a three dimensional (3D) coverage region that extends outwardly from the sensor in 3D space. The proximity signal includes an indication of at least an approximate distance between the sensor 120-132 and the object 134).
	Wu and Tafazoli Bilandi both disclose work machine systems that determine if an object is within a determined zone around the work machine. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Wu to include the teaching of Tafazoli Bilandi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Wu and Tafazoli Bilandi would have made obvious and resulted in the subject matter of the claimed invention, specifically that the zone is three-dimensional.

Claim 2
Wu discloses in which the work machine is positionable at ground level and in which the lower boundary of the three-dimensional zone is above ground level (Fig. 16).

Claim 3
Wu discloses an interface in communication with the processor and configured to receive human input designating each boundary of the three-dimensional zone (0033 0117, 0118).

Claim 4
Wu discloses in which the work machine is positionable at ground level, and in which the interface permits designation of a lower zone boundary spaced above ground level (Fig. 16, 0106).

Claim 5
Wu discloses a monitor configured to display one or more of the captured images in combination with a rendering of the boundaries of any portion of the three-dimensional zone contained within the image or images (0039 The control device 30 calls attention of an operator by indicating an emergency level and the like which are described below on a display device 135.).

Claim 7
 obstacle detectors).

Claim 8
Wu discloses in which the three-dimensional zone comprises non- overlapping first and second sections, and in which the safeguard system is configured to send hazard signals that differ depending upon which section the characteristic of any one or more of the objects is within (Fig. 16).

Claim 9
Wu discloses in which the second section is fully surrounded by the first section (Fig. 16).  

Claim 10
Wu discloses in which the hazard signal associated with the first section comprises a warning signal to the operator (0122 image analysis unit 43 analyzes the obtained image to perform extracting of a human body from the image. The extracting of the human body can be performed by the extracting a characteristic shape of a human body's outline., 0123 determines the emergency level based on the position information of the obstacle which is input from the position calculation unit 33 and the position information of the human body which is input from the image analysis unit 43. For example, if a human body is detected within the first monitoring region 5, the emergency level is designated as the level E).

Claim 11
Wu discloses a shutdown system that stops operation of the work machine in response to transmission of a shutdown signal by the safeguard system; and in which the hazard signal associated with the second section comprises a shutdown signal (0069, 0070, 0096, 0097).

Claim 12
Wu discloses in which the processor is configured to stop the safeguard system from sending the one or more hazard signals if the processor determines that the characteristic of any one or more of the objects is no longer within the three-dimensional zone (0069, 0070, 0096, 0097).

Claim 13
Wu discloses in which the processor is configured to permit reactivation of the work machine if the processor determines that the characteristic of any one or more of the objects is no longer within the three-dimensional zone (0061 If the obstacle is not present inside the first monitoring region 5, the emergency level is set to a level N.).

Claim 14
Wu discloses in which the one or more hazard signals comprise a warning signal to the operator (0122 image analysis unit 43 analyzes the obtained image to perform extracting of a human body from the image. The extracting of the human body can be performed by the extracting a characteristic shape of a human body's outline., 0123 determines the emergency level based on the position information of the obstacle which is input from the position calculation unit 33 and the position information of the human body which is input from the image analysis unit 43. For example, if a human body is detected within the first monitoring region 5, the emergency level is designated as the level E).

Claim 15
Wu discloses in which the three-dimensional zone does not include an area immediately surrounding a work tool attached to the work machine (Fig. 12).

Claim 16
Wu discloses in which the one or more of the cameras are supported on the work machine (0053).

Claim 17
Wu discloses a shutdown system that stops operation of the work machine in response to transmission of a shutdown signal by the safeguard system (0069, 0070, 0096, 0097); and in which the hazard signal comprises the shutdown signal (0069, 0070, 0096, 0097).

Claim 18
Wu discloses in which the one or more objects are moving objects (0122 human).

Claim 19
Wu fails to disclose in which the three-dimensional zone has the shape of a parallelepiped. However, Wu does disclose the zones (abstract, Fig. 16). Furthermore, Tafazoli Bilandi teaches in which the three-dimensional zone has the shape of a parallelepiped (0078 Each of the sensors 120-130 is operable to generate a proximity signal in response to detecting an object 134 (such as a haul truck or other mining equipment) within a coverage region of the sensor. In general the sensors 120-130 have a three dimensional (3D) coverage region that extends outwardly from the sensor in 3D space. The proximity signal includes an indication of at least an approximate distance between the sensor 120-132 and the object 134, Fig. 7).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 20
Wu discloses in which the work machine carries a work tool, in which the one or more cameras are configured to capture images of areas surrounding the work tool (0122 image analysis unit 43 analyzes the obtained image to perform extracting of a human body from the image. The extracting of the human body can be performed by the extracting a characteristic shape of a human body's outline., 0123 determines the emergency level based on the position information of the obstacle which is input from the position calculation unit 33 and the position information of the human body which is input from the image analysis unit 43. For example, if a human body is detected within the first monitoring region 5, the emergency level is designated as the level E), and .

Claim 6 is rejected under 35 USC 103(a) as being unpatentable over Wu in view of Price, in further view of US20170026618 ("Mitsuta").

Claim 6
Wu fails to disclose in which the processor is configured to cause the monitor to display highlighting of any characteristic of the one or more objects that are situated within the three-dimensional zone. However, Wu does disclose the images of the characteristics (0121). Furthermore, Mitsuta discloses a similar system in which the processor is configured to cause the monitor to display highlighting of any characteristic of the one or more objects that are situated within the three-dimensional zone (0018 the perimeter monitoring device further includes a highlighted frame displaying unit configured to highlight one or more relevant ones of the frames, respectively sectioning one or more areas in which one or more obstacles are located, when the one or more obstacles are detected by the obstacle detecting sensors.) 
	Wu and Mitsuta both disclose work machine systems that monitor surroundings for obstacles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Wu to include the teaching of Mitsuta since the claimed invention is merely a combination of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663